DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (2017/0120597) in view of Hashimoto et al. (9,090,068).
	
Regarding claim 1, Nishikawa teaches a liquid ejection apparatus comprising: 
an attachable and detachable collection container (fig. 10, item 110) that is capable of holding liquid and that includes a first partition wall and a second partition wall, each partition wall standing upright from a bottom surface of the collection container, the bottom surface being a bottom in a posture in use;
a first side wall and a second side wall standing upright from the bottom surface of the collection container and partially forming a holding unit that holds the liquid, the second side wall facing the first side wall; and
an absorber (fig. 12, item 116) that is provided in the collection container and that is partitioned by the first and second partition walls (see figs. 10-12), the absorber being capable of absorbing the liquid, 
wherein the absorber is provided to cover the first and second partition walls (see figs. 10-12), and 
wherein the first partition wall extends from the first side wall toward the second side wall, the second partition wall extends from the second side wall toward the first side wall, and the first partition wall and the second partition wall are provided at positions where as seen from a direction orthogonal to an upright surface of the first partition wall, the first partition wall and the second partition wall at least partially overlap each other (see fig. 10, Note that the device has first and second side walls 123 facing each other from which first and second partition walls 126 extend, the partition walls overlapping in a lengthwise direction of the container as claimed. Note that partition walls 126 do not extend all the way to the top bound of the container).
Nishikawa does not teach wherein the absorber covers a top portion of each of the first and second partition walls. Hashimoto teaches covering the top portion of a partition wall with an absorber (Hashimoto, see fig. 5, Note that absorber 50 covers top portion of partition wall 40). It would have been obvious to one of ordinary skill in the art at the time of invention to design the absorber disclosed by Nishikawa in the manner disclosed by Hashimoto because doing so would allow for a larger absorbent volume, thereby facilitating a longer period of time between replacement of absorbers. Upon combination, the top portions of both Nishikawa’s first and second partition walls would be covered by the absorber.
(Examiner is aware that Hashimoto’s absorber is used in a cap while Nishikawa’s is used in a waste liquid container. Nonetheless, Examiner maintains that absorbers with slits for covering entire partition walls, as disclosed by Hashimoto were applicable any ink receptacle including both caps and waste liquid containers).              Regarding claim 2, Nishikawa in view of Hashimoto teaches the liquid ejection apparatus according to claim 1, wherein the absorber includes a slit (Hashimoto, see fig. 5) configured to be fitted to the top portion of at least one of the first and second partition walls (Hashimoto, see fig. 5, note slit 53).             Regarding claim 9, Nishikawa in view of Hashimoto teaches the liquid ejection apparatus according to claim 1, wherein in the collection container, a height of the first and second partition walls from the bottom surface is smaller than a height of the first and second side walls (Nishikawa, fig. 12, items 63) from the bottom surface (Nishikawa, fig. 10, As noted above, note that partition walls 126 terminate below the upper bound of the container).             Regarding claim 10, Nishikawa in view of Hashimoto teaches the liquid ejection apparatus according to claim 9, wherein the first partition wall is connected to the first side wall and is not connected to the second side wall, and the second partition wall is connected to the second side wall and is not connected to the first side wall (see fig. 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853